 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 6
     BURT DANIELS,                                   CASE NO. C18-6026 BHS
 7
                             Plaintiff,              ORDER ADOPTING REPORT
 8          v.                                       AND RECOMMENDATION

 9   WASHINGTON STATE
     DEPARTMENT OF SOCIAL AND
10   HEALTH SERVICES, et al.,

11                           Defendants.

12
            This matter comes before the Court on the Report and Recommendation (“R&R”)
13
     of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt 8. The Court
14
     having considered the R&R and the remaining record, and no objections having been
15
     filed, does hereby find and order as follows:
16
            (1)    The R&R is ADOPTED;
17
            (2)    Plaintiff’s complaint is DISMISSED with prejudice;
18
            (3)    Plaintiff’s in forma pauperis status is REVOKED for purposes of appeal;
19
                   and
20
            (4)    The Clerk shall enter JUDGMENT and close this case.
21

22


     ORDER - 1
 1          The Clerk shall send copies of this Order to Magistrate Judge Creatura and to

 2   Plaintiff at Plaintiff’s addresses of record, including 1408 East 31st Street, Tacoma,

 3   Washington, 98404.

 4          Dated this 17th day of June, 2019.

 5

 6

 7
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
